Case 21-51719-lrc       Doc 2    Filed 03/02/21 Entered 03/02/21 16:52:07    Desc Main
                                  Document     Page 1 of 1



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                    :     CASE NO. 20-51719-LRC
                                          :
ALL 4 ONES ENTERPRISES, LLC,              :     CHAPTER 11
                                          :
      DEBTOR.                             :

                                NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

      Pursuant to Bankruptcy Rule 9010(b), the undersigned hereby enters his
appearance as counsel for Nancy J. Gargula, United States Trustee, Region 21, in the
above-captioned case.


                                                Respectfully submitted,

                                                NANCY J. GARGULA
                                                UNITED STATES TRUSTEE
                                                REGION 21

                                                  /s Jonathan S. Adams
                                                Jonathan S. Adams
                                                Georgia Bar No. 979073
                                                Trial Attorney

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
404.331.4437
Jonathan.S.Adams@usdoj.gov
